UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) May 26, 2010 CHINO COMMERCIAL BANCORP (Exact Name of Registrant as Specified in its Charter) California (State or other jurisdiction of incorporation or organization) 000-35366 (Commission File No.) 20-4797048 (I.R.S. Employee Identification No.) 14345 Pipeline Avenue, Chino, California 91710 (Address of Principal Executive Offices) (Zip Code) (909) 393-8880 (Registrants Telephone Number including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a‑12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d‑2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e‑4(c)) Item 8.01. Other Events On May 20, 2010, the Board of Directors authorized additional funds for its current stock repurchase program (the Repurchase Program). Under this authorization, an additional $400,000 in repurchases of the Company's common stock has been approved. The expiration date of the Repurchase Program is February18, 2011. On January 18, the Board of Directors authorized an extension and expansion of the plan and authorized $200,000 for future purchases. From January 19, 2010 through May 20, 2010, the Company had repurchased 5,620 of its shares at a weighted average price of $15.09 per share, for an aggregate purchase price of $84,790.00, leaving a remaining balance of $115,210 of the funds previously authorized in the Repurchase Program. The balance of funds authorized for the Repurchase Program is $515,210.00 at May 21, 2010. The Company has established a pre-arranged stock repurchase plan, intended to comply with the requirements of Rule 10b5-1 under the Securities Exchange Act of 1934, as amended, and of Rule 10b‑18 of the Exchange Act (the 10b5‑1 Plan). Shares that are repurchased under the 10b5‑1 Plan will be repurchased under the Repurchase Program. Repurchases pursuant to the Repurchase Program are made at prevailing market prices from time to time in open market transactions or in privately negotiated transactions. The timing of the purchases and the number of shares to be repurchased at any given time will depend on market conditions and SEC regulations. It is anticipated that one or more non-employee directors and one employee director of the Company will sell a significant amount of the Companys shares to the Company in the repurchase program. Any actual repurchases under the Repurchase Program will be disclosed in the Company's annual report on Form 10‑K and quarterly reports on Form 10‑Q filed with the Securities and Exchange Commission for the relevant periods. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: May 26, 2010 CHINO COMMERCIAL BANCORP By: /s/Dann H. Bowman Dann H. Bowman President and Chief Executive Officer (Officer authorized to sign on behalf of registrant) 3
